 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers International Union of North America,Local Union No. 576, AFL-CIO (Arthur B.Myr Sheet Metal Ind., Inc.) and Kenneth E.Goode. Case 9-CB-514826 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 15 December 1982 Administrative LawJudge Elbert D. Gadsden issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a reply brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.The Administrative Law Judge made several errors in his Decisionwhich we hereby correct. Throughout his Decision, and particularly inhis statement of "Jurisdiction" and "Background Facts," the Administra-tive Law Judge erroneously referred to the Employer as "the Respond-ent." In discussing the Employer's labor complement, the AdministrativeLaw Judge incorrectly refers to an employee as "John Keller"; the cor-rect name is "Kelly." In the "Analysis and Conclusions" section of hisDecision, the Administrative Law Judge stated that "suprisingly, Goodesaid 'yes'?"; the Administrative Law Judge meant to refer to Hampton asthe speaker. In the same section of the Decision, the case of NLRB v.Jarka Corp., 198 F.2d 618 (3d Cir. 1952) is quoted, inter alia, as follows:"This relationship of cause and defect ...."The correct quotation is"cause and effect."' In agreeing with the Administrative Law Judge that Respondent vio-lated the Act, we do not rely on his unnecessary characterization that theEmployer's job superintendent would have had to have been "mentallyretarded" if he did not understand Respondent's request to lay off theCharging Party. In addition, we do not rely entirely on the Administra-tive Law Judge's discussion of overtime work at the Employer's jobsite.The issue was not explored in depth at the hearing, but the record indi-cates that laborers worked overtime hours both before and after theCharging Party's layoff. However, the Administrative Law Judge's find-ings and conclusions, and the record as a whole, support the conclusionthat Respondent violated the Act by seeking and causing the layoff of theCharging Party.3 In Sheet Metal Workers Local 355 (Zinsco Electrical Products), 254NLRB 773 (1981), the Board reversed its policy with respect to remediesfor unlawful discharge where the union is solely culpable for the act. Inaddition to requiring the union to notify the employer and the employeethat it no longer objected to the employee's reinstatement with the em-ployer, the Board also required the union affirmatively to request suchreinstatement, and to make the employee whole for all loss of wages andbenefits suffered by reason of the discrimination until the employee is re-instated by the employer to the same or substantially equivalent job, or267 NLRB No. 109ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Laborers International Union of North America,Local Union No. 576, AFL-CIO, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Causing, or attempting to cause, Arthur B.Myr Sheet Metal Ind., Inc., to discriminate againstKenneth E. Goode or any other employee, becausejuch employee is not a member of the Union, asprotected by the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organi-zation as a condition of employment as authorizedby Section 8(a)(3) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the purpose of theAct:(a) Make Kenneth E. Goode whole for any lossof wages and benefits suffered by reason of the dis-crimination against him from the date of his layoffto the date of his reinstatement by Arthur B. MyrSheet Metal Ind., Inc., to his former or substantial-ly equivalent job or to the date he secures substan-tially equivalent employment with some other em-ployer, less net earnings during this period, in themanner set forth in "The Remedy" section of thisDecision.(b) Notify Kenneth E. Goode and Arthur B.Myr Sheet Metal Ind., Inc., in writing, that it hasno objection to Goode's employment by Arthur B.Myr Sheet Metal Ind., Inc., and request thatArthur B. Myr Sheet Metal Ind., Inc., rehireGoode.obtained similar employment elsewhere. The Administrative Law Judgedid not provide for the entire scope of this remedy and we shall amendhis recommended remedy and order in accordance with this precedent.Additionally, we shall require Respondent to request the Employer topost the notice, if it is willing, in all places where such notices are cus-tomarily posted. Further, the Board recently decided that employersshould be ordered to expunge from records any references to unlawfuldischarges of discriminatees, and to notify them in writing that this hasbeen done and that evidence of the unlawful discharge will not be usedas a basis for future personnel action. See Sterling Sugars, 261 NLRB 472(1982). To the extent that a union, when operating a hiring hall or in thecourse of its functions, maintains its own records, we believe the sameremedy should apply. Accordingly, we shall order Respondent to ex-punge from its records reference to the incident involved herein. Finally,we shall modify the injunctive language to conform to the statute andrequire that Respondent cease and desist from "restraining and coercing"employees in the exercise of their statutory rights. In concluding that anarrow injunctive order is proper here, we rely on Hickmott Foods, 242NLRB 1357 (1979).632 LABORERS LOCAL 576(c) Expunge from its files any references to thelayoff of Kenneth E. Goode, and notify him inwriting that this has been done and that the inci-dent involving the unlawful layoff will not be usedas a basis for future actions against him.(d) Post at its office and other places where itcustomarily posts notices to members, copies of theattached notice marked "Appendix."4Copies ofthe notice, on forms provided by the Regional Di-rector for Region 9, shall, after being duly signedby an authorized representative of RespondentUnion, be posted immediately upon receipt thereofin the manner provided above. Notices are to beposted for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto members are customarily posted. Reasonablesteps shall be taken by Respondent Union to ensurethat said notices are not altered, defaced, or cov-ered by any other material.(e) Forward signed copies of said notice to theRegional Director for Region 9, for posting byArthur B. Myr Sheet Metal Ind., Inc., if willing, atall locations where notices to employees are cus-tomarily posted.(f) Request Arthur B. Myr Sheet Metal Ind.,Inc., to expunge from its files any references to thelayoff and to notify Kenneth E. Goode in writingthat this has been done and that evidence of theunlawful layoff will not be used as a basis forfuture personnel action against him, if it is willing.(g) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause, or attempt to cause,Arthur B. Myr Sheet Metal Ind., Inc., to dis-criminate against Kenneth E. Goode or anyother employee, because such employee is nota member of the Union as protected by theNational Labor Relations Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct, except to the extent that such rights maybe affected by an agreement requiring mem-bership in a labor organization as a conditionof employment as authorized by Section8(a)(3) of the Act.WE WILL make Kenneth E. Goode wholefor any loss of wages and benefits suffered byreason of the discrimination against him fromthe date of his layoff to the date of his rein-statement by Arthur B. Myr Sheet Metal Ind.,Inc., to his former or substantially equivalentjob or to the date that he secures substantiallyequivalent employment with some other em-ployer, with interest thereon.WE WILL notify Kenneth E. Goode andArthur B. Myr Sheet Metal Ind., Inc., in writ-ing, that we have no objection to Goode's em-ployment by Arthur B. Myr Sheet Metal Ind.,Inc., and WE WILL request that Arthur B. MyrSheet Metal Ind., Inc., rehire Goode.WE WILL expunge from our files any refer-ence to the layoff of Kenneth E. Goode, andWE WILL notify him in writing that this hasbeen done and that the incident involving theunlawful layoff will not be used as a basis forfuture actions against him.LABORERS' INTERNATIONAL UNIONOF NORTH AMERICA, LOCAL UNIONNo. 576, AFL-CIODECISIONSTATEMENT OF THE CASEELBERT D. GADSEN, Administrative Law Judge:Upon amended unfair labor practice charges filed on De-cember 31, 1981, by Kenneth E. Goode, an individual,herein sometimes called the Charging Party, against La-borers International Union of North America, LocalUnion No. 576, AFL-CIO, herein called the Union, acomplaint was issued by the Regional Director forRegion 9 on behalf of the General Counsel on January29, 1982.In substance the complaint alleges that the Respond-ent-Union caused the Employers Arthur B. Myr SheetMetal Ind., Inc., to discriminate against an employee inviolation of Section 8(a)(3) of the Act, and, by doing so,Respondent violated Section 8(bX2) of the Act.In its answer to the complaint filed on February 5,1982, the Respondent denied that it has engaged in anyunfair labor practices as alleged in the complaint.The hearing in the above matter was held before me inLouisville, Kentucky, on October 14, 1982. Briefs havebeen received from counsel for the General Counsel andcounsel for the Respondent, respectively, which havebeen carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONArthur B. Myr Sheet Metal Ind., Inc., the Respondentherein, is, and has been at all times material herein, aMichigan corporation, with an office and place of busi-ness in Dearborn, Michigan, where it has been engagedin the manufacture and nonretail sale of Industrial sheetmetal and related products.During the past 12 months, a representative period, theRespondent in the course and conduct of its business op-erations, sold and shipped from its Dearborn, Michigan,facility, products, goods, and materials valued in excessof $50,000 directly to points located outside the State ofMichigan.The complaint alleges, the Respondent admits, and Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Laborers International Union of North America,Local Union No. 576, AFL-CIO, is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent, a Michigan corporation with anoffice and place of business in Dearborn, Michigan, is en-gaged in the manufacture and nonretail sale of industrialsheet metal and related products. The nature and loca-tion of the job in the instant case involved renovation ofthe Ford Motor Company plant located in Louisville,Kentucky. Employer Arthur B. Myr Sheet Metal Ind.,Inc., was one of many employers on the job which com-menced in September 1981, and lasted through January1982. Richard A. Goode, Sr., a member of Local 110,was employed by the Employer as a sheet metal journey-man on October 8, 1981. Shortly thereafter RichardGoode, Sr., asked General Foreman Jim Sisson if hewould be hiring any laborers, and, if so, would he hirehis son, Kenneth Goode. Sisson said he expected to hirelaborers and in that eventuality he would hire his son.Subsequently, the employer (Superintendent PhillipCraig McCoy) hired a member of the Union, Dan(Danny) Mason as a laborer on November 3, 1981.Mason worked until January 16, 1982. Sisson told Rich-ard Goode, Sr., to have his son come in and as a resultthereof, Kenneth Goode, 19 years of age and not amember of the Union, came to the job the next day andwas hired as a laborer on November 4, 1981.Subsequently, the Employer hired and laid off the fouradditional laborers as follows:Carol Sue RoweJohn KellerMichael MarkwellEverett HutchesonHiredNov. 10, 1981Nov. 9, 1981Nov. 9, 1981Nov. 18. 1981Laid OffJan. 16, 1982Nov. 14, 1981Dec. 11, 1981Dec. 11, 1981Everett Hutcheson, John Keller, and Michael Mark-well signed cards authorizing dues checkoff by the Em-ployer.Kenneth E. Goode worked with union steward and la-borer Dan Mason for the first half hour of work on No-vember 4. During that time Mason informed him of theprocedure for applying for membership, that "I wouldwork until I got my first full paycheck and then take$100 to the Union and they would give me a receiptshowing that I gave them $100." Richard Goode, Sr.,testified that Union Steward Mason advised him of thesame procedure for Kenneth Goode to effectuate mem-bership in the Union. At this time Mason and KennethGoode were the only two laborers working for the Em-ployer. Grover Clay Hampton, president of Local 576,first talked with Superintendent McCoy when the lattercalled him on November 9 and asked him to refer twolaborers for work. Hampton immediately referred Kellerand Markwell to McCoy. On the next day, November10, Hampton visited McCoy on the job and gave him acopy of the union contract.In this regard, the Employer's job superintendent, Phil-lip Craig McCoy, testified that about 2 weeks after hehired Kenneth Goode, Union President Clay Hamptoncame on the project and introduced himself to Superin-tendent McCoy, and said "If you need laborers then weneed a contract from your company with us." Hamptonthen gave McCoy a copy of the union contract (G.C.Exh. 2(a) and (b)) and asked him to have his companysign it. He signed the agreement at that time on Novem-ber 10. Hampton then told him "If and when you needlaborers, call me."On November 17, after laborers Markwell, Rowe, andHutcheson were employed, Kenneth Goode testified thata Black man approached him and asked him if he had aunion card and he replied "No," but he explained howhe was going to get one. The man responded in an angryand argumentative manner that he (Goode) would haveto go through the Union. Kenneth Goode said he walkedaway but later saw the man talking to other workers inan angry and argumentative manner. Thereupon, DanMason approached and commenced talking with the manand Goode overheard them talking about him (Goode).He overheard the man tell Mason he was going down tothe Union and raise cain, and Mason told him to goahead and do that because he could not do anythingabout it. As he and Mason walked away, Mason toldGoode he should get his $100 to the Union as soon aspossible. Goode went to his father, Richard Goode, andtold him about the incident. His father told him hewould try to obtain an advance from the Company.Later that same day, his father told him SuperintendentMcCoy said it was okay because he had talked to theUnion's business agent. Richard Goode Sr., corroboratedKenneth Goode's testimony in this regard.634 LABORERS LOCAL 576Kenneth Goode received his first full paycheck in thelate afternoon on November 19. On the next morning,November 20, Goode obtained permission from GeneralForeman Sisson to leave the job to cash his check andstop to the union office to pay his dues. When he wentto the union office at I o'clock that day, no one wasthere to help him, but with permission he went to theunion office again at 3 o'clock and told Union Represent-ative Jimmy Stewart that he would like to join theUnion, while holding a $100 bill in his hand. Stewarthollered over to Union President Clay Hampton, towhom he referred Goode, and Goode's testimony contin-ued as follows:A. Okay. He said, "Can I help you?" I said,"Yes, I'd like to join the union." He said, "Do youhave a job?" And I said, "Yes." And he said,"Where at?" I said "Ford Motor Company." Andhe said he just-he couldn't let me in the union. And Isaid, "Why?" And he said "cause he had 300 men onthe bench and that I had their job. And then I askedhim, "Well then, how do the other men go about-how do the other men go about getting into theunion?" And he talked around it, saying that he justcouldn't let me in. Then he asked me my name andthe company I worked for and where at, wrote itdown on the paper. He said he would send a manout there tomorrow. He said "Go ahead and workthe day out tomorrow."Q. He said what?A. He said, "Work the day out today and tomor-row." Then that would be it. I said, "Does that meanI'm being laid off? And he said, "Yes." And I said,"Well, thanks for nothing." And then I left andwent back to work.Q. What did you do with the $100 bill?A. I put it back in my pocket.When Goode returned to the job, he informed Fore-man Sisson what had happened and Sisson told him notto worry about it because he had a lot of people pullingfor him. Goode worked the remainder of the day,Friday, November 20, and reported to work on the nextday, Saturday, November 21. He worked from 7 a.m.until the first break at 9 a.m. and asked Foreman Sissonif he had heard from the business agent for the Union.Sisson said yes, he is talking to Superintendent McCoy atthis time. Goode returned to work and when he wentinto the cafeteria at lunchtime, 11:30 a.m., ForemanSisson stated "We have to lay you off." He asked Sissonwas there a reason, and he replied, "We just have to layyou off." Goode informed Mason about the layoff andaccording to the testimony of his father, Richard Goode,who testified without dispute that his son Kenneth hadalso advised him of the layoff. Kenneth Goode returnedto work until about 2 o'clock. He requested racking timefrom Foreman Sisson who granted such permission.Thereafter he left the jobsite.Richard Goode, Sr., thereafter, asked Foreman Sissonwhat was the status of his son's employment, and Sissontold him that he "had to let him go because he did notwant any trouble with the Union." Goode asked why,and Sisson said the union business agent for laborers cameout today and advised him that he had to let KennethGoode go. Sisson also said it was a tough break for thekid and he (Kenneth Goode) ought to take it to the Na-tional Labor Relations Board to try to rectify the situa-tion. Foreman Sisson did not appear and testify in thisproceeding and Richard Goode's testimony is undisputedand credited by me.Richard Goode, further testified that after November21 he observed laborers working the same overtime thesheet metallists worked, 10 hours a day and 8 hours onSaturday. His testimony was partially corroborated bythe Employer's witnesses who agreed that the followinglaborers worked 2 hours per day overtime until theywere laid off as follows: Carol Sue Rowe, January 16,1982; Michael Markwell, December 11, 1981; ErnestHutcheson, December 11, 1981; and Dan Mason, January16, 1982.About $7 in dues was deducted from Kenneth Goode'spaychecks on two occasions but the total amount was re-turned to him after he filed an amended charge with theNational Labor Relations Board on December 31, 1981.McCoy testified that on November 20, PresidentHampton came to him and said it had come to his atten-tion that McCoy had someone (Kenneth Goode) em-ployed that was not a member of laborer's temple here inthe city; that there are a lot of members out of work, andthat he (Hampton) has a tough time explaining that sortof situation to his membership. Hampton also told him hecould not tell me (McCoy) to get rid of him (the non-union worker) or force me to get rid of him, but he justwanted to let me know the general feeling of his mem-bership.McCoy testified that he responded to President Hamp-ton as follows:I said that, well, "I need to cut down in-in thelabor-labor force anyway-and that when I do, Iwould take into consideration a non-union memberbeing on the job would be laid off first."About 3 days later he told Kenneth Goode since hewas not a member of the local, it was tough to explainwhy he was working when members of the local werenot, and he decided to lay him off. SuperintendentMcCoy further testified as follows:Q. And, is that what you told Kenneth, that youwere laying him off because he wasn't a member ofthe union?A. No. I told him that I needed a reduction inthe laborers that I had on the job. However, therewas-there was a system like-that I'm going tohave to go by at the particular time-and that wasthat he was not a union member.McCoy acknowledged that he did not believe he hadlaid off anyone else at the time although the payroll orpersonnel records of the Company shows that JohnKeller was laid off on November 14, 1981, prior to thelayoff of Kenneth Goode. McCoy also acknowledgedthat Richard Goode, Sr., approached him on or about635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 17 and requested an advance of $50 or $100,but he stated he did not recall whether Richard Goode,Sr., gave him a reason. He thereupon wrote a payrollcheck to Richard Goode, Sr. McCoy also acknowledgedthat he told a Board agent that Richard Goode, Sr.,asked him for a layoff slip stating that Kenneth Goodewas laid off by request of the Union, but he declined togive such statement. He thereafter stated that KennethGoode was laid off for lack of work. On cross-examina-tion, McCoy first said he terminated laborer Keller for apoor attitude (using foul language and indecent exposuretowards a female laborer) but then changed his testimonyto say Keller was laid off for lack of work.'Vice president of the Employer, Hugh Marshke, testi-fied that he received a union contract on November 9,1981, but did not sign it. He also testified that he recalledhis job superintendent, McCoy, telling him the presidentof the Union, Clay Hampton, came to the job and toldMcCoy the man was not a member of the Union; that hewould have to join the Union or be laid off. He addedthat they were contemplating laying off. He stated thatMcCoy told him that Kenneth Goode was being laid offbut he did not tell him the reason. And finally he ac-knowledged on cross-examination that he told McCoy tolay off Kenneth Goode "so we wouldn't have any furthercomplications on the job." When asked what he meant bycomplications, he said "union members of the laborers for-seeing a nonunion member working-this kind of situa-tion."When Hampton was asked why did he not allow Ken-neth Goode to join the Union, Hampton testified as fol-lows:Because I was confused as to why that an appren-tice sheet metal worker would be sent to my unionhall to join the Laborers' Union, and I would likeverification whether he was actually a laborer orwhether he was an apprentice sheet metal worker.On the way into the building I told Mr. McCoy-Isaid, "There was a young man in my office yester-day evening that told me that he had been workingout here as a laborer by the name of KennethGoode." And he said, "Yeah." He said, "I hiredhim as a favor to a sheet metal worker." And I toldhim-I said, "Well, you know, we've got a lot ofpeople out of work, and if you need any morepeople I'd appreciate that you call my union hallfor them." He said-his response to me was, "I'mcaught up. I won't be calling you for any morepeople. In fact, I'm going to be laying people offand I'm going to lay Mr. Goode off."Hampton also testified that he approached KennethGoode on the jobsite and inquired whether he was a la-borer because he did not recognize him as one of hisunion membership. However, Kenneth Goode emphati-I credit McCoy's first stated reason for discharging Keller because Iwas persuaded by the circumstances of the witness and the fact that theevidence clearly demonstrates there was no lack of work since the em-ployer hired laborer Hutcheson after it discharged Keller. Moreover, Ireceived the distinct impression that McCoy changed his testimony to tryto have his version coincide with the Employer's latently stated reasonfor laying off Kenneth Goode.cally denied that Hampton ever approached him on thejobsite or that he had ever seen Hampton before he vis-ited the union office. He also emphatically denied that hewas wearing the clothing described by Hampton, thelikes of which he said he had never worn to work, andhe proceeded to describe the different clothing he didwear to work.2Analysis and ConclusionsThe precise question presented for determination inthis proceeding is:Did the Union attempt to cause, or in fact caused,Employer Myr Sheet Metal Company to layoff ordischarge Kenneth Goode, either because he washired while he was not a member of the Union andother union members were on layoff, or for reasonsunrelated to any legitimate consideration of theUnion, such as Goode's failure to pay initiation feesor dues?The credited testimonial evidence of record is essen-tially free of conflict and the subordinate question pre-sented for resolution calls largely for a determination asto whether the union or the employer witnesses weretelling the truth, as opposed to the accounts of theCharging Party and his father, Richard Goode, Sr.It is well established that a union violates Section8(b)(2) of the Act by attempting to cause, or in fact caus-ing, an employer to discriminate against an employee forreasons other than an employer's failure to pay dues andinitiation fees. The union must establish that its actions inattempting to cause or in fact causing an employer todiscriminate against an employee, were necessary to ef-fectuate performance of its functions in representing em-ployees. Operating Engineers Local 18 (Ohio ConstructionAssn.), 204 NLRB 681 (1973). However, an examinationof the record evidence herein readily reveals that Ken-neth Goode applied for and tried to tender a $100 pay-ment for his initiation fees and/or dues to the Union onNovember 19, but Union President Clay Hampton re-fused to accept it, telling Goode he (Hampton) could notaccept his membership because the Union had 300 mem-bers on layoff and Goode had one of their jobs. It istherefore clear that for whatever reasons for which Ken-neth Goode was laid off by the Respondent, it was notfor his failure to pay initiation fees and/or dues.The evidence shows by Hampton's rejection ofGoode's offer or tender of initiation fees or dues, and hisclaim that Goode's job belonged to the membership, wasa clear manifestation by the Union that the Union didnot want Goode in Myr's employ. However, the Unionwent beyond refusing Goode membership, and expressedits disapproval of his employment when Hampton toldGoode he could work the remainder of the day (Novem-ber 19) and tomorrow (November 20). The latter state-ment by Hampton so strongly implied that the Union2 I credit Goode's denial that Hampton approached and spoke to himon the job, and I discredit Hampton's version of his involvement inGoode's termination because it is inconsistent with all of the credited andcircumstantial evidence of record.636 LABORERS LOCAL 576was either the Employer, or that it could exert influencewith the Employer so as to affect Goode's employment,that Goode undeniably asked Hampton "does that meanI am being laid off?." Suprisingly, Goode said "Yes."3The record evidence further shows that Hampton kepthis word to Kenneth Goode by going to the Employer'sjob superintendent the very next morning (November20), and after informing him that Goode was not amember of the Union and there were a lot of unionmembers out of work; that the Union had a tough timeexplaining Goode's employment to its members, Hamp-ton clearly implied that the Employer should lay offGoode. If the job superintendent did not understandHampton's not too subtle request to lay off Goode, hewould have had to been mentally retarded. It is quiteevident from the testimony of Superintendent McCoythat he clearly understood Hampton's implied request,when he said he considered the fact that Goode was nota member of the Union in deciding to lay him off. As theBoard has found in International Packings Corp., 221NLRB 497, 484 (1975), cited by counsel for the GeneralCounsel, a union need not make an express demand thatthe Employer take discriminatory action against an em-ployee in order for the conduct of the Union to consti-tute a violation of Section 8(b)(2) of the Act. As theBoard approved in International Packings Corp. supra,"... a discharge may be caused by less than an ex-pressed demand. It may be caused by conduct whichfrom the circumstances of the case can only be construedas intended to cause a discharge." Certainly this was thecase here where the Union's conduct was unquestionablycalculated to bring about that result, the discharge ofKenneth Goode. Local 454, United Food and CommercialWorkers (Central Soya of Athens), 245 NLRB 1295, 1297(1979). Additionally, as the court enunciated in NLRB v.Jarka Corp., 198 F.2d 618, 621 (3rd Cir. 1952): "This re-lationship of cause and defect, the essential feature ofSection 8(b)(2), can exist as well when the inducing com-munication is in terms courteous or even precatory aswhere it is rude and demanding."Although the termination slip issued to KennethGoode characterized his separation from Myr SheetMetal as a layoff, the record evidence clearly establishedthat all involuntary separations from the Company are socharacterized by the Company. However, the Employ-er's contention that it laid off Kenneth Goode for lack ofwork is not substantiated by the evidence. Rather, to thecontrary, the evidence shows that although Goode wasthe second laborer hired by the Company on November4, 1981, the Employer hired four other laborers, andonly one of said laborers (Keller) was laid off beforeGoode. Nevertheless, Keller was laid off for cause. Twoof the four remaining laborers, Markwell and Hutchesoncontinued to work overtime until December 11, 1981,and the two remaining laborers, Mason and Rowe, con-tinued to work overtime until January 16, 1982. Hence, itis clear by such evidence that there was no lack of work3 I credit Goode's testimony of his conversation with Hampton be-cause Hampton did not convincingly deny the conversation, and I waspersuaded by the demeanor of Goode and Hampton, that Goode was tell-ing the truth. Moreover, other credited testimony and circumstancial evi-dence of record supports Goode's account of the conversation.on November 21 when the Employer laid off Goode inresponse to the instigation by the Union. Consequently, Ifind that the Company and the Union's contention thatthe Company laid off Goode for lack of work was amere pretext to conceal the Union's discriminatory con-duct in attempting and in fact bringing about Goode'sdischarge. Under these circumstances, I further find thatthe Union's discriminatory conduct in causing the Em-ployer to terminate Goode was motivated by the Union'sdispleasure with Goode being employed as a nonunionworker, while many union members were unemployed.Such conduct on the part of the Union clearly constitut-ed a violation of Section 8(b)(2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in close connection with its oper-ations as de,-cribed in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. TilE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(b)(2) of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action to effectu-ate the policies of the Act.It having been found that the Respondent-Union at-tempted and actually caused the Employer, Arthur B.Myr Sheet Metal Ind., Inc., to discriminate against em-ployee Kenneth Goode because he was a nonunionmember, in its employ, or for reasons other than Goode'sfailure to pay dues and initiation fees, in violation of Sec-tion 8(b)(2) of the Act, the recommended Order will pro-vide that the Respondent cease and desist from engagingin such conduct, and that it make Kenneth E. Goodewhole for any losses suffered by him as a result of theRespondent's unlawful conduct with interest thereon tobe computed in the manner prescribed in F W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).4Except as specifically modifiedby the wording of such recommended Order.Because of the character of the unfair labor practiceherein found, the recommended Order will provide thatthe Respondent cease and desist from in any like or relat-ed manner interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. NLRB v. Entwistle Mfg. Co., 120 F.2d532, 536 (4th Cir. 1941).Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Arthur B. Myr Sheet Metal Ind., Inc., herein calledthe Employer, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.4 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).637 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Laborers International Union of North America,Local Union No. 576, AFL-CIO, herein called theUnion, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.3. By restraining and coercing employees in the exer-cise of rights guaranteed under Section 7 of the Act bycausing, or attempting to cause, Arthur B. Myr SheetMetal Ind., Inc., to terminate employee of Kenneth E.Goode because he was not a member of the Union, theRespondent-Union has violated Section 8(b)(2) of theAct.[Recommended Order omitted from publication.]638